          Case 5:20-cv-05585-JFL Document 18 Filed 03/19/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

JARED CARTY and                           )
PIMPORN CARTY,                            )
                                          )          C.A. No. 5:20-cv-05585-JFL
                      Plaintiffs,         )
                                          )
       v.                                 )
                                          )
STEEM MONSTERS CORP.                      )
(d/b/a Splinterlands) (successor to Steem )
Monsters LLC), STEEM ENGINE CORP., )
BLAIRE JESSE REICH, and MATTHEW )
J. ROSEN,                                 )
                                          )
                      Defendants.         )

                              ANSWER TO COUNTERCLAIM

       Plaintiffs/Counterclaim Defendants, by and through their attorneys of record, Garibian

Law Offices, P.C., submit the following in response to Defendants’/Counterclaim Plaintiffs’

Counterclaim:

                                      COUNTERCLAIM

   203.         Denied as stated. The allegations are further denied as conclusions of law and

       Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

   204.         Plaintiffs/Counterclaim Defendants lack knowledge and information sufficient to

       form a belief as to the truth of the allegations set forth in this paragraph. To the extent a

       response is required, the allegations are denied.

   205.         Plaintiffs/Counterclaim Defendants lack knowledge and information sufficient to

       form a belief as to the truth of the allegations set forth in this paragraph. To the extent a

       response is required, the allegations are denied.




                                                 1
       Case 5:20-cv-05585-JFL Document 18 Filed 03/19/21 Page 2 of 9




206.      Denied. Further answering, in early 2020, not only did defendant Rosen discuss

   these issues with Plaintiff Carty, but he stated to Carty “you can post whatever you want

   on Steem or any other site and say whatever you want in any other channels…” Further

   answering, it was only after the aforementioned statements by defendant Rosen did Reich

   express any concerns with any statements made by Defendant Carty. Defendant Carty

   informed Reich that Rosen had discussed this with Carty and that Rosen had permitted,

   authorized and consented to Carty’s statements “in any other channels” and that Rosen

   had no opposition to Carty expressing his opinions in other fora, without restriction.

   Reich never responded, leaving Carty to reasonably believe that there was no issue and

   that his statements were acceptable.

207.      Denied as stated. The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

208.      Plaintiffs/Counterclaim Defendants lack knowledge and information sufficient to

   form a belief as to the truth of the allegations set forth in this paragraph. To the extent a

   response is required, the allegations are denied.

209.      Plaintiffs/Counterclaim Defendants lack knowledge and information sufficient to

   form a belief as to the truth of the allegations set forth in this paragraph. To the extent a

   response is required, the allegations are denied.

210.      Denied as stated. The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

211.      (a)-(j) Denied as stated. Defendants lack knowledge and information sufficient

   to form a belief as to the truth of the allegations set forth in this paragraph. To the extent

   a response is required, the allegations are denied. To the extent statements were made,




                                        -2-
       Case 5:20-cv-05585-JFL Document 18 Filed 03/19/21 Page 3 of 9




   Plaintiffs/Counterclaim Defendants deny their falsity and deny Defendants’/Counterclaim

   Plaintiffs’ disingenuous claims. The allegations are further denied as conclusions of law

   and Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at

   trial.

212.        Denied as stated. The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

213.        Denied    as     stated.     This    paragraph     refers      to   a   document,   and

   Plaintiffs/Counterclaim Defendants do not concede the relevance or authenticity of same.

   The allegations are further denied as conclusions of law and Defendants/Counterclaim

   Plaintiffs will be required to provide strict proof thereof at trial.

214.        Denied.    The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

215.        Denied.    The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

216.        Denied as stated. The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

   Defendants lack knowledge and information sufficient to form a belief as to the truth of

   the allegations set forth in this paragraph. To the extent a response is required, the

   allegations are denied.

217.        Denied.    The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.




                                         -3-
       Case 5:20-cv-05585-JFL Document 18 Filed 03/19/21 Page 4 of 9




218.      Plaintiffs/Counterclaim Defendants lack knowledge and information sufficient to

   form a belief as to the truth of the allegations set forth in this paragraph. To the extent a

   response is required, the allegations are denied.

219.      Denied.      The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

220.      Denied.      The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

221.      Denied.      The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

222.      Denied.      The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

223.      Denied.      The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

224.      Denied.      The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

   It is admitted only that Defendants/Counterclaim Plaintiffs have made a counterclaim.

                                  COUNTERCLAIM

                                    DEFAMATION

225.      Plaintiffs/Counterclaim Defendants incorporate the averments above as if fully

   stated at length herein.

226.      Denied.      The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.




                                       -4-
       Case 5:20-cv-05585-JFL Document 18 Filed 03/19/21 Page 5 of 9




227.       Denied. Plaintiffs/Counterclaim Defendants lack knowledge and information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph. To

   the extent a response is required, the allegations are denied. The allegations are further

   denied as conclusions of law and Defendants/Counterclaim Plaintiffs will be required to

   provide strict proof thereof at trial.

228.       (a) – (e) Denied.       Plaintiffs/Counterclaim Defendants lack knowledge and

   information sufficient to form a belief as to the truth of the allegations set forth in this

   paragraph.    To the extent a response is required, the allegations are denied.           The

   allegations are further denied as conclusions of law and Defendants/Counterclaim

   Plaintiffs will be required to provide strict proof thereof at trial.

229.       Denied.    Plaintiffs/Counterclaim Defendants lack knowledge and information

   sufficient to form a belief as to the truth of the speculative, baseless and conclusory

   allegations set forth in this paragraph.        To the extent a response is required, the

   allegations are denied. The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

230.       Denied.    Plaintiffs/Counterclaim Defendants lack knowledge and information

   sufficient to form a belief as to the truth of the speculative, baseless and conclusory

   allegations set forth in this paragraph.        To the extent a response is required, the

   allegations are denied. The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

231.       Denied.    Plaintiffs/Counterclaim Defendants lack knowledge and information

   sufficient to form a belief as to the truth of the speculative, baseless and conclusory

   allegations set forth in this paragraph.        To the extent a response is required, the




                                            -5-
       Case 5:20-cv-05585-JFL Document 18 Filed 03/19/21 Page 6 of 9




   allegations are denied. The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

232.       Denied.    Plaintiffs/Counterclaim Defendants lack knowledge and information

   sufficient to form a belief as to the truth of the speculative, baseless and conclusory

   allegations set forth in this paragraph.        To the extent a response is required, the

   allegations are denied. The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

233.       Denied.     The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

234.       Denied.     The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

235.       Denied.     The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

236.       Denied.     The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

237.       (a) – (e) Denied.       Plaintiffs/Counterclaim Defendants lack knowledge and

   information sufficient to form a belief as to the truth of the allegations set forth in this

   paragraph.    To the extent a response is required, the allegations are denied.          The

   allegations are further denied as conclusions of law and Defendants/Counterclaim

   Plaintiffs will be required to provide strict proof thereof at trial.

238.       Denied.     The allegations are further denied as conclusions of law and

   Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.




                                         -6-
          Case 5:20-cv-05585-JFL Document 18 Filed 03/19/21 Page 7 of 9




   239.        Denied.    The allegations are further denied as conclusions of law and

       Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

   240.        Denied.    The allegations are further denied as conclusions of law and

       Defendants/Counterclaim Plaintiffs will be required to provide strict proof thereof at trial.

       WHEREFORE, Plaintiffs/Counterclaim Defendants respectfully request that this Court

   enter judgment in their favor and against Defendants/Counterclaim Plaintiffs and dismiss the

   Counterclaim, and grant Plaintiffs/Counterclaim Defendants their reasonable costs and fees,

   including but not limited to attorneys’ fees, and any additional relief that the Court deems

   appropriate and justified.

                                  AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

       The Counterclaim fails to state a claim upon which relief may be granted.

                            SECOND AFFIRMATIVE DEFENSE

       The Counterclaim is barred, in whole or in part, by the doctrine of waiver.

                                THIRD AFFIRMATIVE DEFENSE

       To the extent the statements complained of are attributable to Plaintiffs/Counterclaim

Defendants, they cannot be the basis for a defamation action because the statements are true.

                            FOURTH AFFIRMATIVE DEFENSE

       No act or omission on the part of Plaintiffs/Counterclaim Defendants either caused or

contributed to whatever injury (if any) Defendants/Counterclaim Plaintiffs may have suffered.

                                FIFTH AFFIRMATIVE DEFENSE

       Defendants/Counterclaim Plaintiffs lack standing.




                                           -7-
          Case 5:20-cv-05585-JFL Document 18 Filed 03/19/21 Page 8 of 9




                              SIXTH AFFIRMATIVE DEFENSE

        The Counterclaim is barred under the substantial truth doctrine.

                            SEVENTH AFFIRMATIVE DEFENSE

        The Counterclaim failed because the statements complained of contain no provably false

assertions of fact.

                             EIGHTH AFFIRMATIVE DEFENSE

        The Counterclaim is barred by the statute of limitations.

                              NINTH AFFIRMATIVE DEFENSE

        The Counterclaim is barred by the doctrine of laches.

                             TENTH AFFIRMATIVE DEFENSE

        The Counterclaim is barred by the doctrine of estoppel.

                           ELEVENTH AFFIRMATIVE DEFENSE

        The Counterclaim is barred by Defendants’/Counterclaim Plaintiffs’ failure and inability

to prove that any conduct of Plaintiffs/Counterclaim Defendants were the proximate cause of any

damages allegedly suffered by Defendants/Counterclaim Plaintiffs.

                           TWELFTH AFFIRMATIVE DEFENSE

        The Counterclaim is barred by Defendants’/Counterclaim Plaintiffs’ failure and inability

to prove that Plaintiffs/Counterclaim Defendants actually suffered the damages alleged in the

Counterclaim.

                         THIRTEENTH AFFIRMATIVE DEFENSE

        The Counterclaim is barred to the extent that any statements cannot be attributed to either

of the Plaintiffs/Counterclaim Defendants.




                                             -8-
          Case 5:20-cv-05585-JFL Document 18 Filed 03/19/21 Page 9 of 9




                         FOURTEENTH AFFIRMATIVE DEFENSE

       The Counterclaim is barred insofar as Defendants’/Counterclaim Plaintiffs request for

punitive damages is baseless, frivolous and unsupported by any facts plead.

                             FIFTEENTH AFFIRMATIVE DEFENSE

       The Counterclaim is barred by the fact that the statements at issue were true, were a

statement of opinion, were made with the consent of Counterclaim Plaintiffs, and were subject to

either an absolute or qualified privilege.

       WHEREFORE, Plaintiffs/Counterclaim Defendants respectfully request that this Court

enter judgment in their favor and against Defendants/Counterclaim Plaintiffs and dismiss the

Counterclaim, and grant Plaintiffs/Counterclaim Defendants their reasonable costs and fees,

including but not limited to attorneys’ fees, and any additional relief that the Court deems

appropriate and justified.


                                       GARIBIAN LAW OFFICES, P.C.
                                       /s/ Antranig Garibian_______________________
                                       Antranig Garibian, Esquire, I.D. No. 94538
                                       1800 John F. Kennedy Boulevard, Suite 300
                                       Philadelphia, PA 19103
                                       (215) 326-9179
                                       ag@garibianlaw.com
                                       Attorneys for Plaintiffs/Counterclaim Defendants




                                             -9-
